Case 3:20-cv-00649-DMS-DEB Document 41 Filed 04/30/21 PageID.787 Page 1 of 2


   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 SCOTT KUHNE, Individually and on           CASE NO. 3:20-cv-00649-DMS-DEB
     Behalf of All Others Similarly Situated,
  12
                     Plaintiff,                 ORDER GRANTING JOINT MOTION
  13                                            FOR ORDER REGARDING
           v.                                   DEADLINE FOR DEFENDANTS’
  14                                            ANSWER TO THE SECOND
     GOSSAMER BIO, INC.; SHEILA                 AMENDED COMPLAINT
  15 GUJRATHI, M.D.; BRYAN
     GIRAUDO; FEHEEM HASNAIN;
  16 JOSHUA H. BILENKER, M.D.;
     KRISTINA BUROW; RUSSELL
  17 COX; THOMAS DANIEL, M.D.;
     RENEE GALA; OTELLO
  18 STAMPACCHIA, Ph.D.; MERRILL
     LYNCH, PIERCE, FENNER &
  19 SMITH INCORPORATED; SVB
     LEERINK LLC; BARCLAYS
  20 CAPITAL INC.; AND EVERCORE
     GROUP L.L.C.,
  21
                     Defendants.
  22
  23
  24
  25
  26
  27
  28
                                                             CASE NO. 3:20-CV-00649-DMS-DEB
                                                  ORDER GRANTING JOINT MOTION REGARDING
                                                      DEADLINE FOR ANSWER TO COMPLAINT
Case 3:20-cv-00649-DMS-DEB Document 41 Filed 04/30/21 PageID.788 Page 2 of 2


   1        The Court, having reviewed the Joint Motion for Order Regarding Deadline
   2 for Defendants’ Answer to the Second Amended Complaint, and finding good
   3 cause to do so, hereby ORDERS as follows:
   4        Defendants’ deadline to answer the Second Amended Complaint shall be
   5 extended to May 17, 2021.
   6
   7        IT IS SO ORDERED.
   8
       Dated: April 30, 2021
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                            CASE NO. 3:20-CV-00649-DMS-DEB
                                             1   ORDER GRANTING JOINT MOTION REGARDING
                                                     DEADLINE FOR ANSWER TO COMPLAINT
